Citation Nr: 0932152	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-36 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease (COPD), 
claimed as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to April 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO).  The Board remanded the case for additional development 
in November 2008.  The requested actions have since been 
completed, and the case is now ready for appellate review.  


FINDING OF FACT

The preponderance of the evidence shows that there is no 
nexus between any asbestos exposure in service and a current 
respiratory disability such as COPD.


CONCLUSION OF LAW

A respiratory disorder, to include COPD, claimed as due to 
asbestos exposure, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to provide specific notification to the 
Veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Board finds that the content requirements of a notification 
letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Letters from the RO dated in September 
2004 and March 2006 provided the Veteran with an explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  The March 2006 letter provided information 
regarding the potential assignment of ratings and effective 
dates in the event service connection is granted.  There was 
no prejudice resulting from the timing of the letters because 
Veteran was afforded an appropriate period of time following 
the issuance of the letters to submit evidence, and his 
claims were subsequently readjudicated.  The VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  He was also 
afforded a VA medical examination, and appropriate medical 
opinions were provided.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  

Service connection may be granted for disability because of a 
disease or injury that was incurred or aggravated by service.  
38 U.S.C.A. § 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases which provided 
guidelines for considering asbestos compensation claims. See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos 
claims. VAOPGCPREC 4-00 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR) in 2005. See M21-1MR, Part IV, Subpart ii, Chap. 
1, Sec. H, Para. 29, entitled "Developing Claims for Service 
Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria. Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease. The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor. M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease. M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or postservice 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the Veteran. 
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

Based on the foregoing, the VA must analyze the Veteran's 
claim for service connection for a disability that is related 
to asbestos exposure, under the established administrative 
protocols.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).

However, in the case of Dyment v. West, 13 Vet. App. 141, 145 
(1999), the Court found that provisions in the adjudication 
manual did not create a presumption of exposure to asbestos.  
Medical nexus evidence is required in claims for asbestos 
related disease related to alleged asbestos exposure in 
service.  VA O.G.C. Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988).

During the hearing held in February 2006, the Veteran 
testified that he was exposed to asbestos during service when 
working on vehicles as a mechanic.  According to the 
Veteran's form DD-214 and other service personnel records, 
the Veteran's military occupational specialty involved 
vehicle repair.  The Board acknowledges that the occupation 
engaged in by the Veteran would possibly subject him to 
exposure to asbestos.  For the sake of analyzing the 
Veteran's claim, the Board will accept the fact that the 
Veteran was exposed to asbestos while doing repairs on 
vehicles in service.  

The Board further notes, however, that service medical 
records are negative for any complaints, findings, or 
diagnosis of a disability due to asbestos exposure.  He was 
seen in October 1969 for a cough; however, it was noted that 
he had an upper respiratory infection and smoked a pack a 
day.  There was no mention of asbestos.

The report of a medical history given by the Veteran in April 
1970 reflects that he denied having shortness of breath, or a 
chronic cough.  The Report of Medical Examination given in 
April 1970 for separation from service disclosed that the 
Veteran's lungs and chest were rated as normal.  An X-ray 
taken at that time was noted to be "negative."  

The report of a VA medical examination conducted a few years 
after service in April 1973 makes no mention of lung 
problems.  His respiratory system was described as being 
clear to auscultation and percussion.

There is no evidence of any chronic lung problems such as 
COPD until many ears after separation from service.  For 
example, an April 1994 private treatment record noted that 
the Veteran had a history of severe COPD yet continued to 
smoke more than a pack a day.  A private treatment record 
dated in December 1997 reflects that the Veteran had acute 
bronchitis superimposed on severe COPD.  He was strongly 
recommended to cease smoking.  Similarly, a VA record dated 
in May 2000 includes a diagnosis of COPD and tobacco use 
disorder.  The physicians did not attribute any lung 
disorders to the history of asbestos exposure in those 
treatment records.  

The Board has noted that the Veteran has submitted written 
statements from his treating physicians.  In a letter dated 
in September 2006, Stanley Hartness, MD, reported that after 
examination and chest x-ray, he thought that the Veteran's 
already compromised pulmonary function secondary to chronic 
obstructive disease was made worse by exposure to asbestos in 
service.  Dr. Hartness further stated that the Veteran's 
chest X-ray showed tiny nodularities throughout both fields 
compatible with asbestos exposure. 

Another private physician, Dr. Gary Holdiness prepared a 
letter which is dated in April 2009.  He stated that on the 
basis of all clinical data, he felt that the Veteran's 
diagnoses related primarily to a chronic obstructive lung 
disease picture with both emphysema and chronic bronchitis 
components.  He stated that he did not see any evidence of 
classic asbestosis on his chest x-ray, but certainly the 
emphysema and restrictive lung disease component of his COPD 
could have some contribution from asbestos exposure in the 
past.  Dr. Holdiness also stated his opinion the COPD 
diagnosis on the basis of smoking could be in part related to 
receiving free cigarettes while in the Army.  Dr. Holdiness 
concluded that while his lung disease was not strongly 
related to asbestos, it was at least in part still related to 
his time in the United States Army.  

On the other hand, there are two opinions which weigh against 
the claim.  The report of a VA respiratory system examination 
conducted in March 2006 reflects that a high resolution CT 
scan of the chest noted no evidence of interstitial fibrosis.  
The diagnosis was chronic obstructive pulmonary disease, 
severe, secondary to his smoking history.  The VA examiner 
noted that the Veteran had not been diagnosed with 
asbestosis.  The examiner also noted that a high resolution 
CT chest scan was more sensitive and specific for a diagnosis 
of asbestosis than a plain chest X-ray, and that the 
Veteran's scan did not show any objective findings consistent 
with a diagnosis of asbestosis.  The examiner further noted 
that his pulmonary function tests were showing obstructive 
impairment consistent with his past smoking history, and were 
not restricted which would be seen in asbestosis.  The 
examiner concluded that the Veteran had no objective evidence 
of pulmonary asbestosis by chest x-ray, PFT's, and high 
resolution CT scan.    

The report of a respiratory examination conducted by the VA 
in February 2009 reflects that the examiner noted that the 
Veteran gave a history of exposure to asbestos while working 
in service in the motor pool.  The Veteran reportedly had 
been found to have chronic obstructive pulmonary disease, but 
review of his claims file did not indicate a diagnosis of 
asbestosis.  He had a 30 to 40 pack year history of smoking.  
The examiner noted that Dr. Harness had stated that an X-ray 
showed nodularities which were compatible with asbestos 
exposure; however the VA examiner noted that studies since 
that time including high resolution CT scans had shown no 
evidence of restrictive disease consistent with asbestosis.  
The VA examiner noted that these studies were more specific 
for this disease process than a plain chest x-ray.  The 
impression was severe chronic obstructive pulmonary disease 
secondary to smoking.  The examiner stated that the Veteran 
has no findings of asbestosis based on his high resolution 
scan and pulmonary function tests showing obstructive 
diseases and no restrictive disease.  Therefore, the examiner 
conclude that it cannot be said that asbestosis had 
aggravated his COPD.  

The Board has noted that there are medical opinions which 
both favor and oppose the claim.  When there is an apparent 
difference of medical opinion, it is the Board's 
responsibility to weigh the credibility of the evidence of 
record.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992)).  In 
assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  

Also, the weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Sklar v. Brown, 
5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
Swann v. Brown, 5 Vet. App. 229, 232 (1993).  The Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for asbestos exposure.  The Board finds 
that the VA medical opinions which weigh against the claim 
are more persuasive than the two private opinions.  In this 
regard, the Board finds that the VA opinions are better 
supported by objective testing such as CT scan and pulmonary 
function tests which were negative for signs of asbestosis. 

In addition, the Board also notes that the applicable law and 
regulations preclude compensation for disability due to 
smoking.  Service connection for disability or death based on 
a Veteran's addiction to nicotine is prohibited for claims 
filed after June 9, 1998. See 38 U.S.C.A. § 1103 (West 2002); 
38 C.F.R. § 3.300.  For these reasons, the Board concludes 
that service connection for a respiratory disorder is not 
warranted.  


ORDER

Service connection for COPD, claimed as due to asbestos 
exposure, is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


